Citation Nr: 0009128	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a 
herniated disc of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 2, 
1991 to May 11, 1991, with prior active service totaling 1 
year, 3 months, and 20 days and total prior inactive service 
of 16 years, 7 months, and 10 days, including active duty for 
training service for a 5 day period from December 28, 1990 to 
January 1, 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In March 1999, the Board remanded this case to the 
RO to determine the veteran's service dates and to obtain any 
additional examination and treatment records.  That 
development has been completed and the case is again before 
the Board for appellate consideration. 


FINDINGS OF FACT

1.  Relevant service included a period of active duty for 
training from December 28, 1990 through January 1, 1991, and 
active duty from January 2, 1991 to May 11, 1991.

2.  A herniated disc of the low back preexisted a period of 
active duty for training from December 28, 1990 through 
January 1, 1991, and did not increase in severity beyond its 
normal progression during this period.

3.  A herniated disc of the low back clearly and unmistakably 
preexisted a period of active duty service from January 2, 
1991 to May 1991, and did not increase in severity beyond its 
normal progression during this period.



CONCLUSIONS OF LAW

1.  The preponderance of the evidence demonstrates that the 
appellant's preexisting herniated disc of the low back was 
not aggravated by a period of active duty for training from 
December 28, 1990 through January 1, 1991.  38 U.S.C.A. §§ 
101(24), 1110, 1153 (West 1991); 38 C.F.R. §§ 3.6(a), (c), 
3.303, 3.306 (1999).

2.  As the preponderance of the evidence is against the claim 
for service connection for residuals of a herniated disc of 
the low back, as pertains to the period of active duty for 
training, "veteran" status has not been established for the 
period of active duty for training from December 28, 1990 
through January 1, 1991.  38 U.S.C.A. §§ 101(2), (22), (24), 
1110, 1153 (West 1991); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 
3.303, 3.306 (1999).

3.  For the period of active duty service from January 2, 
1991 to May 11, 1991, the presumption that the veteran's 
herniated disc of the low back was sound at enlistment is 
rebutted by clear and unmistakable evidence of preexisting 
disability.  38 U.S.C.A. § 1111 (West 1991). 

4.  Clear and unmistakable evidence demonstrates that the 
veteran's preexisting herniated disc of the low back was not 
aggravated by active duty service from January 2, 1991 to May 
11, 1991.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the September 1998 and September 1999 
supplemental statements of the case purported to dispose of 
the appellant's claim on the basis that the claim was not 
well grounded, while the Board has adjudicated the claim on 
the 

merits.  However, adjudication of the claim as not well 
grounded did not prejudice the appellant, and a remand is not 
required in this case to comply with due process 
requirements.  In this case, the RO rating decision in 
December 1994 adjudicated the claim on the merits, finding 
that the evidence did not show aggravation of a preexisting 
back injury during service.  A July 1995 statement of the 
case characterized the issue as entitlement to service 
connection for residuals of a herniated disc of the low back, 
and the appellant was advised of the relevant law and 
regulations pertaining to service connection based on 
aggravation of a preexisting disorder.  The appellant 
declined the opportunity for a personal hearing, and both he 
and his representative presented argument on the merits 
relevant to the issue of entitlement to service connection 
for residuals of a herniated disc of the low back.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24). 

The appellant contends that, in an accident on December 30, 
1990 with his Reserve unit (during active duty for training, 
which he believes was a period of active duty), when he 
slipped off a truck, he "injured" his back.  He contends 
that this was a "new" injury and not an aggravation of a 
preexisting low back disorder, including a herniated disc.  
He contends that, although he did have a history of low back 
pain since 1986, that had been diagnosed as "muscular" and 
not "spinal."  

I.  Factual Background

The evidence of record reflects that a CT scan conducted in 
August 1988, for the 

purpose of a workers' compensation claim, resulted in the 
impressions of a moderate, mainly central, protrusion of the 
L5-S1 intervertebral disc.  

Progress notes from a private physician, Thomas Eiser, M.D., 
for the period from August to December 1988, reflect that the 
appellant was treated for low back pain resulting from a 
work-related injury which occurred on July 21, 1988 when the 
appellant lifted a roll of plastic pipe.  In August 1988, the 
appellant also reported that he had injured himself on the 
job in the previous year and was off work for about two 
weeks, with only mild relief from treatment since then.  X-
rays showed no significant bony abnormality.  The impression 
was lumbar strain.  A computed tomography (CT) scan conducted 
in August 1988 for the purpose of a workman's compensation 
claim resulted in the diagnostic impression of a moderate, 
mainly central, protrusion of the L5-S1 intervertebral disc.  
A September 1988 entry was that there appeared to be no 
permanent impairment as a result of the July injury.  In 
November 1988, the appellant reported having reinjured his 
back at work picking up a metal bar, which resulted in the 
acute onset of low back pain.  The diagnosis was recurrent 
lumbar strain.  One week later, he reported feeling as though 
he was completely recovered and would like to work; however, 
he was given a note for the National Guard indicating that he 
should not perform calisthenics until further notice. 

On January 1, 1991, the appellant was treated for an injury 
which produced acute lumbosacral strain.  At that time, he 
reported that two days before, on December 30, 1990, he had 
jumped off a truck and had experienced low back pain since 
then.  The line of duty report indicated that the injury 
occurred in the line of duty.  An administrative line of duty 
report, Statement of Medical Examination and Duty Status, 
indicates that the appellant was in a 32 U.S.C. § 503 (ADSW) 
status from December 28, 1991, through January 1, 1991, and 
the evidence developed on Remand reflects that the Reserve 
duty included active duty for training service for a 5 day 
period from December 28, 1990 to January 1, 1991. 

During the period of active duty which began on January 2, 
1991, on January 5, 1991, the veteran reported a history of 
chronic low back pain since a back injury in 1986.  During 
follow-up treatment, magnetic resonance imaging (MRI) on 
January 13, 1991 revealed a central disc herniated nucleus 
pulposus at L5-S1.  There was no acute symptomatology, this 
was treated conservatively, and the veteran was noted to be 
doing very well, though in February 1991 it was indicated to 
be symptomatic.  In March 1991, the veteran was seen by a 
neurosurgeon and he indicated that he wished to be managed 
conservatively.  

At a demobilization examination in April 1991, the veteran 
reported that he did not have, and had not experienced, 
recurrent low back pain.   The examiner noted that the 
veteran had a history of herniated nucleus pulposus at L5-S1, 
confirmed by MRI, and had been doing well with conservative 
treatment.  

Private treatment records from Anthony Orme, M.D. reflect 
that in December 1991 the appellant reported that he had a 
herniated disc, which Dr. Orme diagnosed as the same.

During a VA compensation examination in September 1998, the 
veteran reported that during service from January to May 1991 
his low back pain stayed about the same, was present on a 
daily basis, but did not worsen significantly during this 
period of service, and that he currently experienced low back 
pain which had continued since then.  He also reported that, 
in 1991, following separation from service, he bent over and 
had the sudden onset of left lower extremity pain.  The 
resulting diagnosis was lumbar disc disease with left S1 
radiculopathy, with pain which caused moderate functional 
impairment.  The examiner offered the opinion that the 
preexisting back condition was not aggravated beyond normal 
progression during active duty service.  This opinion was 
based on a review of the claims file, the fact that back pain 
continued to be about the same while on active duty as prior 
to service, that prompt medical attention was received in 
service, and activities were limited to prevent further 
progression of back pain or worsening of the condition. 

In June 1999, the appellant wrote on an authorization form 
submitted to VA that, in 

December 1993 only, he experienced a left leg cramp and 
paralysis which required treatment, and he had been treated 
for a "back disc" from January 1995 to June 1997.  In June 
1999, he also wrote on an authorization form submitted to VA 
that he had been treated at a hospital from July 1987 through 
December 1988 for his back. 

II.  Active Duty for Training (December 28, 1990 through 
January 1, 1991)

The evidence of record reflects that the appellant had 
Reserve service from December 28, 1990 to January 1, 1991 for 
a period of active duty for training.  The law provides that, 
in order to establish basic eligibility for veterans benefits 
based upon his active duty for training, the appellant first 
has to establish by a preponderance of the evidence that he 
was disabled from a disease or injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. §§ 101(24); See Laruan v. 
West, 11 Vet. App. 80, 84-86 (1998) (en banc); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  

The appellant contends that, during the period of active duty 
for training from December 28, 1990 through January 1, 1991, 
he injured his low back on December 30, 1990, and that this 
injury caused a herniated disc of the low back.  After a 
review of the available evidence of record, however, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim that residuals of a herniated disc were 
incurred or aggravated during his active duty for training in 
December 1990.  

The weight of the evidence demonstrates that a herniated disc 
of the low back preexisted active duty for training service 
which began in December 1990.  Most importantly, a CT scan 
conducted in August 1988, notably for the purpose of a 
workers' compensation claim, resulted in the diagnostic 
impression of a moderate, mainly central, protrusion of the 
L5-S1 intervertebral disc.  Additionally, private treatment 
records from August to November 1988 reflect that the 
appellant's 

lumbar strain was recurrent, and followed at least three 
reported work-related low back injuries, with symptomatology 
of low back pain.  Private treatment records also reflect 
that in 1988 the appellant had even been given a note for the 
National Guard indicating that he should not perform 
calisthenics.  

The evidence does establish that, on December 30, 1990, while 
the appellant was in active duty for training status, he 
incurred an injury to his back, but this only produced acute 
lumbosacral strain.  However, there is no competent medical 
evidence of record to establish a nexus between the 
appellant's currently diagnosed herniated disc of the low 
back and a period of active duty for training in December 
1990, including a reported low back injury on December 30, 
1990.  As indicated, the medical evidence of record shows, 
instead, that the appellant's herniated disc of the low back 
preexisted the relevant period of active duty for training in 
December 1990. 

In this regard, the Board notes the appellant's contention 
that the herniated disc was a "new" injury of herniated 
nucleus pulposus.  Notwithstanding this contention, the 
service medical records do not demonstrate that the veteran's 
injury on December 30, 1990, which was diagnosed as "acute 
lumbosacral strain," either caused or aggravated his 
herniated nucleus pulposus.  The veteran's low back injury in 
service in December 1990 was diagnosed as "acute" 
lumbosacral strain.

With regard to the appellant's contention that his herniated 
disc of the low back did not pre-exist service, but was 
caused by a jump or fall and "new" injury to the disc on 
December 30, 1990, as a lay person, he is not competent to 
render such diagnosis.  Likewise, though the appellant is 
competent to relate any low back symptomatology he 
experienced at any time, he is not competent to diagnose that 
residuals of preservice injury from 1986 or 1988 were 
"muscular," and not "spinal," or the implicit conclusion 
that injuries from the December 1990 injury were "spinal," 
including a herniated disc of the low back.  He has presented 
no medical evidence in support of this contention.  It is the 
province of health care 

professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The preponderance of the evidence in this veteran's case does 
not demonstrate that the appellant's preexisting herniated 
disc of the low back increased in severity during the brief 
period of active duty for training from December 28, 1990 
through January 1, 1991.  No physician or other qualified 
health professional has linked the appellant's diagnosed 
herniated disc of the low back to his active duty for 
training in December 1990.  The appellant's low back injury 
in service in December 1990 was diagnosed as "acute" 
lumbosacral strain, with no evidence of involvement of a 
herniated disc.  The medical evidence of record includes a 
September 1998 medical opinion that the appellant's herniated 
nucleus pulposus preexisted service and was not aggravated by 
service.  "Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

With regard to whether the appellant's preexisting herniated 
disc of the low back was aggravated by his active duty for 
training, the Board notes that the presumptions of sound 
condition and aggravation do not apply to a claimant who had 
only active duty for training and who is not otherwise a 
veteran for the applicable period of service.  Paulson, 7 
Vet. App. at 471.  As indicated, while the appellant has 
"veteran" status for the active duty period from January 2, 
1991 to May 1991, in order to prevail on the current claim of 
entitlement to service connection for a herniated disc of the 
low back as contended, a preponderance of the evidence must 
demonstrate "veteran" status for the claimed active duty 
for training period which included the reported injury on 
December 30, 1990.  

The Board finds that the appellant's herniated disc of the 
low back is not causally 

related to his period of inactive duty for training from 
December 28, 1990 through January 1, 1991; that is, a 
preponderance of the evidence does not demonstrate that a 
herniated disc of the low back was either caused or 
aggravated by a back injury during active duty for training 
in December 1990.  As the preponderance of the evidence is 
against the claim for service connection for residuals of a 
herniated disc of the low back, as pertains to the period of 
active duty for training, "veteran" status has not been 
established for the period of active duty for training which 
included December 30, 1990.  38 U.S.C.A. §§ 101(2), (22), 
(24), 1110, 1153; 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303, 
3.306.  The presumption of soundness, presumption of 
aggravation, the duty to assist, and the doctrine of the 
benefit of the doubt are not for application.  See Laruan, 11 
Vet. App. 85; Paulson at 470-71. 

III. Active Duty (January 2, 1991 to May 11, 1991)

For a period of active duty, a veteran is presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

As a herniated disc of the low back was not "noted" at the 
time of active duty service entrance on January 2, 1991, the 
veteran is entitled to the presumption of sound condition for 
this period of active duty service.  This presumption is 
rebutted, however, by clear and unmistakable evidence that a 
herniated nucleus pulposus 

preexisted this period of active duty service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.303.  As indicated, a CT scan conducted 
in August 1988, notably for the purpose of a workers' 
compensation claim, resulted in the diagnostic impression of 
a moderate, mainly central protrusion of the L5-S1 
intervertebral disc.  Additionally, private treatment records 
from August to November 1988 reflect that the veteran's 
lumbar strain was recurrent, and followed at least three 
reported work-related low back injuries, with symptomatology 
of low back pain.  Also, during treatment on January 5, 1991, 
the veteran reported a history of low back pain since a back 
injury in 1986.

With respect to whether service connection is warranted based 
on aggravation, the law provides that there must in fact be 
an increase in a preexisting disability during service before 
a finding of aggravation can be made.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1999); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (the presumption of aggravation created by 38 
C.F.R. § 3.306 applies only if there is an increase in 
severity during service).  As the analysis above 
demonstrates, aside from the initial treatment and 
symptomatology in January 1991 for acute lumbosacral strain, 
the veteran's low back condition remained essentially 
continuous and unchanged during service.  The medical 
evidence of record clearly reflects a history of essentially 
continuous low back pain prior to service following multiple 
low back injuries from 1986 (according to the veteran) or 
1988, and essentially continuous and unchanged low back 
symptomatology in service.  Also, the medical evidence of 
record includes a medical opinion that the veteran's 
herniated nucleus pulposus preexisted service and was not 
aggravated by service.  Even the veteran reported at the 
September 1998 VA compensation examination that, during 
service from January to May 1991, his low back pain stayed 
about the same, and did not worsen significantly during this 
period of service.  For these reasons, the Board finds that a 
preexisting herniated disc of the low back was not aggravated 
during the period of active duty service from January 2, 1991 
to May 1991.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(a); 
38 C.F.R. §§ 3.303, 3.306. 

Moreover, even assuming, arguendo, that the evidence 
reflected an increase in low back disability during service, 
the only medical opinion of record is to the effect that any 
increase was not beyond the natural progression of the 
preexisting low back disorder.  The evidence does not 
demonstrate a permanent increase in the preexisting herniated 
nucleus pulposus at L5-S1.  Therefore, the Board finds that a 
herniated disc of the low back clearly and unmistakably 
preexisted active duty service and was not aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107; 
38 C.F.R. § 3.303. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999). 


ORDER

Service connection for residuals of a herniated disc of the 
low back is denied. 


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

